     Case 3:19-cv-00289-MMA-JLB Document 1 Filed 02/08/19 PageID.1 Page 1 of 10


 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 BRUCE C. SMITH
   Assistant U.S. Attorney
 3 California State Bar No. 078225
   Federal Office Building
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone: (619) 546-8266
   E-mail: bruce.smith@usdoj.gov
 6
   Attorneys for Plaintiff
 7 United States of America
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                         Case No. '19CV0289 MMA JLB
11                       Plaintiff,                    COMPLAINT FOR
                                                       FORFEITURE
12         v.
13   $11,800.00 IN U.S. CURRENCY,
14                       Defendant.
15
16        By way of complaint against the defendant, $11,800.00 IN U.S. CURRENCY
17 (Adefendant $11,800.00 in currency@), the United States of America alleges:
18        1.     This Court has jurisdiction over this action by virtue of the provisions of
19 Title 28, United States Code, Section 1355(a) and Title 21, United States Code,
20 Section 881(a)(6), because the defendant $11,800.00 in currency constitutes money
21 furnished or intended to be furnished in exchange for a controlled substance, or proceeds
22 traceable to an exchange for a controlled substance in violation of Chapter 13 of Title 21,
23 United States Code.
24        2.     Venue is proper in this district pursuant to Title 28, United States Code,
25 Section 1395 because the defendant $11,800.00 in currency was found in this district.
26        3.     On September 24, 2018, in the Southern District of California, United States
27 Postal Inspection Service (“USPIS”) Inspector Sprague was contacted by a United States
28 //
     Case 3:19-cv-00289-MMA-JLB Document 1 Filed 02/08/19 PageID.2 Page 2 of 10


 1 Postal Service (“USPS”) employee at the USPS Midway Postal Facility, in the
 2 Southern District of California.
 3               A.    On or about September 17, 2018, at a location in Winston Salem,
 4 North Carolina, a USPS Priority Mail Express parcel with a tracking number ending in
 5 “8787 US” (“USPS Priority Mail Express parcel #8787 US”) was mailed to an address in
 6 San Diego, California, and was scheduled to be delivered on September 18, 2018.
 7               B.    On September 18, 2018, USPIS Inspector Sprague directed the USPS
 8 employees at the Midway Postal Facility to hold USPS Priority Mail Express parcel #8787
 9 US for USPIS Inspector Sprague.
10        4.     USPS Priority Mail Express parcel #8787 US was addressed to Hilda Ortega,
11 at 10353 San Diego Mission Road #220, San Diego, California 92108, with an addressee
12 contact telephone number of (619) 359-7580.
13        5.     USPS Priority Mail Express parcel #8787 US had a return or sender=s address
14 of Jerome Simpson, 2240 Glenn Avenue, Winston Salem, North Carolina 27105, with a
15 sender’s contact telephone number of (336) 705-1911.
16        6.     Based upon Inspector Sprague’ training and experience, USPS Priority Mail
17 Express parcel #8787 US was suspected of containing proceeds from the sale and
18 distribution of controlled substances, currency to be used to purchase controlled
19 substances, or controlled substances.
20        7.     USPIS Inspectors Sprague was trained and experienced and knew persons
21 engaged in the distribution of controlled substances will use the USPS Priority
22 Mail Express service as a means of transmitting controlled substances, controlled
23 substance sales proceeds or currency sent for the purchase of controlled substances.
24 Although the USPS Priority Mail Express service is relatively expensive, it is reliable,
25 secure, and discrete.
26        8.     Inspector Sprague suspected USPS Priority Mail Express parcel #8787 US
27 contained monetary instruments or currency involved in the interstate distribution of
28 controlled substances for, among other things, the following reasons:

                                               2
     Case 3:19-cv-00289-MMA-JLB Document 1 Filed 02/08/19 PageID.3 Page 3 of 10


 1               A.    The size, shape and appearance of USPS Priority Mail Express parcel
 2 #8787 US was similar to other Priority Mail Express parcels encountered by USPIS
 3 inspectors in previous investigations which contained large amounts of currency. In those
 4 instances, the currency was determined to constitute controlled substance sales proceeds or
 5 currency sent for the purchase of controlled substances.
 6               B.    The entries on the label of USPS Priority Mail Express parcel #8787
 7 US were hand-written. The label did not contain a business account number. The trained
 8 and experienced USPIS inspectors knew USPS Priority Mail and Express Mail Parcels are
 9 typically used by businesses or commercial postal service customers. The typical USPS
10 Express Mail service customer generates mechanically printed labels which the customer
11 affixes to the Express Mail parcel.
12               C.    USPS Priority Mail Express parcel #8787 US weighed approximately
13 one (1) pound, and cost the sender $24.70 in postage.
14               D.    USPS Priority Mail Express parcel #8787 US was sent from a location
15 in North Carolina, a state known by trained and experienced USPIS inspectors to be a
16 destination state for controlled substances.
17               E.    USPS Priority Mail Express parcel #8787 US was addressed to an
18 individual in the Southern District of California, a district known by trained and
19 experienced USPIS inspectors to be a source district for controlled substances,
20 especially marijuana.
21               F.    The shipping label on USPS Priority Mail Express parcel #8787 US
22 reflected a sender or return address of 2240 Glenn Avenue, Winston Salem,
23 North Carolina 27105.
24               G.    Inspector Sprague researched law enforcement databases and
25 determined 1121 North Florissant Road, Winston Salem, North Carolina 27105 was a valid
26 address, but was occupied by a building long abandoned.
27               H.    Inspector Sprague spoke with a USPS mail delivery worker assigned to
28 serve customers in the neighborhood where 1121 North Florissant Road, Winston Salem,

                                                  3
     Case 3:19-cv-00289-MMA-JLB Document 1 Filed 02/08/19 PageID.4 Page 4 of 10


 1 North Carolina 27105 is located, and learned that even when the premises was occupied,
 2 no one by the name of “Jerome Simpson” received mail at that address.
 3               I.    On October 15, 2018, USPIS Inspector Sprague searched law
 4 enforcement databases and determined the sender’s telephone contact number entered on
 5 the shipping label of USPS Priority Mail Express parcel #8787 US, to wit, (336) 705-1911,
 6 is a Bandwidth line with no listed subscriber name.
 7               J.    On October 15, 2018, USPIS Inspector Sprague called the sender’s
 8 telephone contact number entered on the shipping label of USPS Priority Mail Express
 9 parcel #8787 US, to wit, (336) 705-1911, but encountered what appeared to be an inactive
10 or disconnected number.
11               K.    Inspector Sprague was trained and experienced, and knew shippers and
12 distributors of controlled substances and proceeds from the sale and distribution of
13 controlled substances will frequently use false names, addresses, and contact information
14 on shipping labels to avoid identification and detection by law enforcement.
15               L.    Inspector Sprague noted the sender’s zip code entered on the shipping
16 label of USPS Priority Mail Express parcel #8787 US, 27105, was not the zip code where
17 the parcel was mailed or posted.
18               M.    Inspector Sprague was trained and experienced, and knew shippers and
19 distributors of controlled substances and proceeds from the sale and distribution of
20 controlled substances will frequently mail or post their parcels containing controlled
21 substances or proceeds from the sale of controlled substances at USPS facilities located
22 outside their neighborhood or zip code; all for the purpose of making it more difficult for
23 USPS employees to identify them at a later date.
24        9.     On September 20, 2018, Inspector Sprague visited the physical location of the
25 addressee on the shipping label of USPS Priority Mail Express parcel #8787 US, to wit,
26 10353 San Diego Mission Road #220, San Diego, California 92108.
27               A.    The address was that of an apartment in a large apartment complex.
28 //

                                                4
     Case 3:19-cv-00289-MMA-JLB Document 1 Filed 02/08/19 PageID.5 Page 5 of 10


 1                    B.      Inspector Sprague left her USPIS business card at the door, and
 2 requested addressee “Hilda Ortega” contact Inspector Sprague about USPS Priority
 3 Mail Express parcel #8787 US.
 4         10.        On September 20, 2018, an adult female contacted Inspector Sprague via
 5 telephone, identified herself as Hilda Ortega, and expressed an interest in discussing USPS
 6 Priority Mail Express parcel #8787 US.
 7                    A.      The    caller   said     she    was   expecting    a   parcel   containing
 8 approximately $11,000.00.
 9                    B.      The caller said the currency in the parcel she was expecting constituted
10 proceeds from the sale of a motor vehicle the caller sold to an unidentified buyer.
11                    C.      The caller expressed her consent for Inspector Sprague to open USPS
12 Priority Mail Express parcel #8787 US, and inspect its contents.
13         11.        On September 24, 2018, Inspector Sprague observed a U.S. Customs and
14 Border Protection (“CBP”) canine enforcement officer (“CEO”) and her trained and
15 certified CBP drug detection dog, “Asta-D”, as they conducted an exterior examination of
16 USPS Priority Mail Express parcel #8787 US.
17                    A.      The CBP CEO and Asta-D were trained and certified to work as a team.
18                    B.      Asta-D was trained and certified as a drug detection dog, and trained to
19 respond       or        “alert”   when     he     encountered    scents   associated   with   various
20 controlled substances.
21                    C.      The CBP CEO was trained and experienced working with Asta-D, and
22 was skilled in recognizing Asta-D’s alerts.
23                    D.      On September 24, 2018, when Asta-D was exposed to USPS Priority
24 Mail Express parcel #8787 US, she alerted, indicating to the CBP CEO Asta-D detected
25 the scent of controlled substances on or inside the parcel.
26                    E.      The CBP CEO told Inspector Sprague Asta-D alerted to USPS Priority
27 Mail Express parcel #8787 US, and explained the meaning of the alert.
28 //

                                                          5
     Case 3:19-cv-00289-MMA-JLB Document 1 Filed 02/08/19 PageID.6 Page 6 of 10


 1         12.    On September 24, 2018, in the Southern District of California,
 2 Inspector Sprague, acting on the consent expressed on September 20, 2018 by the female
 3 caller who identified herself as addressee “Hilda Ortega”, opened USPS Priority Mail
 4 Express parcel #8787 US.
 5                A.     Inside USPS Priority Mail Express parcel #8787 US, Inspector Sprague
 6 discovered a magazine.
 7                B.     Inside the magazine, taped to a number or the pages, was a large amount
 8 of U.S. currency.
 9                C.     The U.S. currency discovered inside USPS Priority Mail Express parcel
10 #8787 US consisted of approximately 590 bills, in various denominations.
11                D.     The vast majority of the 590 bills, to wit, 538, were bills in the
12 $20.00 denomination.
13                E.     Inspector Sprague was trained and experienced and knew sales of
14 controlled substances are virtually always conducted as an exchange of drugs for money.
15                F.     Inspector Sprague knew the most common denomination of U.S.
16 currency used in retail or street illegal drug sales is the $20.00 bill.
17                G.     The currency discovered inside USPS Priority Mail Express parcel
18 #8787 US was counted, and determined to be $11,800.00 in U.S. currency
19                H.     The currency discovered inside USPS Priority Mail Express parcel
20 #8787 US is the defendant $11,800.00 in currency.
21                I.     USPS Priority Mail Express parcel #8787 US contained no notes or
22 written messages.
23                J.     Inspector Sprague was trained and experienced, and knew individuals
24 involved in the interstate shipment of controlled substances and illegal drug sales proceeds
25 via the U.S. Mail will rarely include any written messages, notes, or instructions in their
26 mailings. This is in stark contrast with typical personal or business mailings which contain
27 writings or messages from the sender to the recipient.
28 //

                                                   6
     Case 3:19-cv-00289-MMA-JLB Document 1 Filed 02/08/19 PageID.7 Page 7 of 10


 1        13.    On September 24, 2018, Inspector Sprague telephonically contacted the
 2 woman who, on September 20, 2018, identified herself to Inspector Sprague as the
 3 addressee on the shipping label for USPS Priority Mail Express parcel #8787 US, to wit,
 4 Hilda Ortega (“Ms. Ortega”).
 5               A.    Ms. Ortega said approximately two (2) weeks earlier, she purchased a
 6 2013 Volkswagen motor vehicle from an unidentified male for $8,000.00 in cash.
 7               B.    Ms. Ortega said she did not register the 2013 Volkswagen in her name
 8 with the California Department of Motor Vehicles.
 9               C.    Ms. Ortega said she purchased the 2013 Volkswagen for the purpose of
10 selling it and making a profit.
11               D.    Ms. Ortega told Inspector Sprague she was in possession of the 2013
12 Volkswagen and the title documents for the vehicle.
13               E.    Ms. Ortega said she listed the 2013 Volkswagen for sale on the Internet,
14 on Craigslist.
15               F.    Ms. Ortega said a male who identified himself to Ms. Ortega as
16 “Jerome Simpson” from the State of North Carolina contacted her as an interested buyer.
17               G.    Ms. Ortega told Inspector Sprague she spoke telephonically with
18 “Jerome Simpson” and, during their conversation(s), Ms. Ortega agreed to sell the vehicle
19 to him.
20               H.    Ms.    Ortega   explained    when    she   received    payment     from
21 “Jerome Simpson”, she and “Jerome Simpson” would negotiate when and where Ms.
22 Ortega would deliver the 2013 Volkswagen vehicle.
23               I.    Ms.    Ortega    told   Inspector    Sprague    she    thought    buyer
24 “Jerome Simpson” was going to make payment using a cashier’s check.
25               J.    Inspector Sprague asked Ms. Ortega to provide Inspector Sprague with
26 a photocopy of the title documents for the 2013 Volkswagen vehicle, as well as a copy of
27 the Craigslist advertisement.
28 //

                                                7
     Case 3:19-cv-00289-MMA-JLB Document 1 Filed 02/08/19 PageID.8 Page 8 of 10


 1               K.     Ms. Ortega failed to provide the requested vehicle title, Craigslist
 2 advertisement, or any other form of corroboration for her story about the vehicle or
 3 the transactions.
 4        14.    Based upon the facts and evidence gathered by USPIS Inspector Sprague
 5 during the investigation of USPS Priority Mail Express parcel #8787 US, the defendant
 6 $11,800.00 in currency, discovered in USPS Priority Mail Express parcel #8787 US , was
 7 seized for forfeiture.
 8        15.    USPIS initiated administrative forfeiture proceedings against the defendant
 9 $11,800.00 in currency and, on November 2, 2018, direct notice was sent to
10 Ms. Hilda Ortega at 10353 San Diego Mission Road, #220, San Diego, in the
11 Southern District of California.
12        16.    On December 7, 2018, USPIS received a written Claim Of Ownership
13 (“Claim”) regarding the defendant $11,800.00 in currency from Attorney Dante Pride on
14 behalf of Hilda Ortega.
15               A.     The Claim contained a number of statements and representations made
16 by claimant Hilda Ortega.
17               B.     Each statement and representation by claimant Hilda Ortega was
18 described by her as truthful, and each was made under penalty of perjury.
19        17.    In    her   Claim,   Hilda   Ortega   made    the   following   statements
20 and representations:
21               A.     In late October 2018, Hilda Ortega attempted to sell a 2013
22 Volkswagen on the website, www.craigslist.com.
23               B.     Hilda Ortega was contacted about the 2013 Volkswagen by a person
24 Hilda Ortega believes is named “Jason Simpson”, a potential buyer.
25               C.     Hilda Ortega and Jason Simpson agreed upon a selling price
26 of $11,800.00.
27               D.     Hilda Ortega and Jason Simpson agreed that Jason Simpson’s “agent”
28 would take delivery of the 2013 Volkswagen from Hilda Ortega.

                                                8
     Case 3:19-cv-00289-MMA-JLB Document 1 Filed 02/08/19 PageID.9 Page 9 of 10


 1               E.     Hilda Ortega and Jason Simpson agreed, after an unspecified period of
 2 time, Jason Simpson would send Hilda Ortega full payment for the 2013 Volkswagen via
 3 the U.S. Mail.
 4               F.     Two (2) weeks after Hilda Ortega delivered the 2013 Volkswagen to
 5 Jason Simpson’s agent, Jason Simpson sent his payment, in the form of cash, to
 6 Hilda Ortega in the U.S. Mail.
 7               G.     Hilda Ortega is uncertain of the name of the buyer, but suspects his
 8 name appears on the parcel in which the currency was sent.
 9         18.   The defendant $11,800.00 in currency constitutes money furnished or
10 intended to be furnished in exchange for a controlled substance, in violation of Chapter 13,
11 Title 21, United States Code.
12         19.   Alternatively, the defendant $11,800.00 in currency constitutes proceeds of or
13 proceeds traceable to an exchange for a controlled substance, in violation of Chapter 13,
14 Title 21, United States Code.
15         20.   Alternatively, the defendant $11,800.00 in currency was used or intended to
16 be used to facilitate an exchange for a controlled substance, in violation of Chapter 13,
17 Title 21, United States Code.
18         21.   As a result of the foregoing, the defendant $11,800.00 IN U.S. CURRENCY
19 is liable to condemnation and to forfeiture to the United States for its use in accordance
20 with Title 21, United States Code, Section 881(a)(6).
21         22.   The defendant $11,800.00 IN U.S. CURRENCY is presently deposited within
22 the jurisdiction of this Court.
23 //
24 //
25 //
26
27
28

                                                 9
     Case 3:19-cv-00289-MMA-JLB Document 1 Filed 02/08/19 PageID.10 Page 10 of 10


 1         WHEREFORE, the United States prays that due process issue to enforce the
 2 forfeiture of the defendant $11,800.00 IN U.S. CURRENCY, and that due notice be given
 3 to all interested parties to appear and show cause why said forfeiture should not be declared.
 4         DATED: February 8, 2019
 5                                                ROBERT S. BREWER, JR.
                                                  United States Attorney
 6
                                                  s/Bruce C. Smith
 7                                                BRUCE C. SMITH
                                                  Assistant U.S. Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 10
Case 3:19-cv-00289-MMA-JLB Document 1-1 Filed 02/08/19 PageID.11 Page 1 of 1
                                                       '19CV0289 MMA JLB




                              7
                   Case 3:19-cv-00289-MMA-JLB Document 1-2 Filed 02/08/19 PageID.12 Page 1 of 1
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                         $11,800.00 in U.S. Currency

      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
                                                                                                                                                      '19CV0289 MMA JLB
AUSA Bruce C. Smith, Phone: (619) 546-8266
USAO, 880 Front Street, Room 6293, San Diego, CA 92101-8893
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                        21 U.S.C. Section 881
 VI. CAUSE OF ACTION Brief description of cause:
                       Narcotics trafficking
 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:           UNDER F.R.C.P. 23                                                                                                            JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                       u No
 VIII. RELATED CASE(S)
                         (See instructions):
       IF ANY                                JUDGE                                                                                              DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
  02/08/2019                                                              s/ Bruce C. Smith
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
